Dissenting Opinion.
Roché, J.
I dissent from the opinion of the majority in the disposition made of defendant’s exception to plaintiff’s petition joining two inconsistent pleas.
In my opinion, the revocatory action, which rests on the ground that the eontraet complained of is a real contract, followed by civil effects, is essentially distinct from, and inconsistent with, the “action en declaration de simulation,” which carries the idea that the act complained of is nothing, and could produce no effect.
I, therefore, think that the judgment of the lower court should have been reversed, for the purpose of maintaining defendant’s exception. Erwin vs. Bank of Kentucky, 5 A. 1; Brown vs. Brown, 30 A. 1966.
For these reasons, I take no part in the opinion and decree rendered in this case on the merits.